Citation Nr: 1218954	
Decision Date: 05/30/12    Archive Date: 06/07/12

DOCKET NO.  08-28 496	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy of the bilateral upper extremities, to include as secondary to service-connected diabetes mellitus, type II.

2.  Entitlement to service connection for peripheral neuropathy of the bilateral lower extremities, to include as secondary to service-connected diabetes mellitus, type II.

3.  Entitlement to service connection for peripheral vascular disease, to include as secondary to service-connected diabetes mellitus, type II. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J.M. Rutkin, Associate Counsel
INTRODUCTION

The Veteran served on active duty from June 1968 to February 1971. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The claim of entitlement to service connection for peripheral vascular disease is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The evidence of record is at least in equipoise as to whether the Veteran has peripheral neuropathy of the upper and lower extremities secondary to his service-connected diabetes.


CONCLUSIONS OF LAW

1.  Peripheral neuropathy of the bilateral upper extremities is proximately due to a service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2011).

2.  Peripheral neuropathy of the bilateral lower extremities is proximately due to a service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2011).





REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file, and has an obligation to provide an adequate statement of reasons or bases supporting its decision.  See 38 U.S.C.A. § 7104 (West 2002); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  While the Board must review the entire record, it need not discuss each piece of evidence.  See id.  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran.  Id.  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Id.

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002), sets forth VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  In this case, the Veteran's claims of entitlement to service connection for peripheral neuropathy of the bilateral upper and lower extremities have been granted, as discussed below.  As such, the Board finds that the issue of whether there is any error related to VA's duty to notify and assist under the VCAA on these claims is moot.  See 38 U.S.C. §§ 5103, 5103A (West 2002 & Supp. 2010); 38 C.F.R. § 3.159 (2010); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

II. Analysis

The Veteran claims entitlement to service connection for peripheral neuropathy of the upper and lower extremities, to include as a result of his service-connected diabetes.  For the following reasons, the Board finds that service connection is warranted. 

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131.  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection on a direct basis, there must be competent evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  

Service connection may be established on a secondary basis for a disability which is proximately due to, or the result of, a service connected disease or injury.  38 C.F.R. § 3.310(a).  The Court has construed this provision as entailing "any additional impairment of earning capacity resulting from an already service connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service connected condition."  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  In order to establish entitlement to service connection on a secondary basis, the evidence must show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Id.  

For claims submitted on or after October 10, 2006, as is the case here, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  The rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities (38 C.F.R. part 4) and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.  38 C.F.R. § 3.310(b). 

Here, service connection for diabetes has been established.  The Board finds that the evidence is at least in equipoise as to whether the Veteran has peripheral neuropathy of the upper and lower extremities as a result of diabetes.  In this regard, a December 2007 private examination report reflects that following a physical examination, a nerve conduction study, and an EMG, the examining physician diagnosed "moderate generalized polyneuropathy likely secondary to [the Veteran's] diabetes."  In a December 2007 VA examination report, a physician assistant, likewise diagnosed moderate generalized polyneuropathy after reviewing the claims file and examining the Veteran.  However, the examiner stated that he was unable to resolve the issue without resorting to speculation of whether the Veteran's neuropathy was related to his diabetes.  The examiner explained that the Veteran's neuropathy was most likely due to heavy tobacco use, which can constrict all blood vessels and lead to neuropathy.  The examiner further stated that he did not believe that the Veteran's "short term [and] well controlled [diabetes] could have caused this much neuropathy."  An April 2008 VA examination report reflects that the Veteran's treating physician diagnosed peripheral neuropathy based on his complaints of paresthesias.  She found that it was "likely sec[ondary]" to the Veteran's diabetes. 

The evidence shows that two physicians have found that the Veteran has peripheral neuropathy as a result of diabetes.  The Board gives more weight to these findings than to the findings of the VA examiner in the December 2007 VA examination report.  In this regard, the Board is not bound to accept any opinion from a VA examiner, private physician, or other source concerning the merits of a claim, and may favor the opinion of one competent medical expert over that of another, if an adequate statement of reasons or bases is furnished.  See Hayes v. Brown, 5 Vet App 60 (1993); Evans v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  Whether or not the Veteran's smoking was a factor in the development of peripheral neuropathy, the Board notes that diabetes is a well known cause of peripheral neuropathy, and two physicians in this case have found that the Veteran's diabetes likely caused his peripheral neuropathy.  Indeed, both physicians noted the Veteran's history of tobacco use but did not attribute peripheral neuropathy to the Veteran's smoking.  

Further, the December 2007 VA examiner's opinion was based in part on his finding that the Veteran's diabetes was well controlled.  In fact, VA treatment records dated in May 2007, June 2007, and April 2008 show that the Veteran's diabetes was poorly controlled.  This inaccuracy reduces the probative value of the December 2007 examiner's opinion.  See Reonal v. Brown, 5 Vet. App. 458 (1993).

Finally, the VA examiner ultimately found that he was unable to resolve the issue of whether the Veteran's peripheral neuropathy was related to diabetes without resorting to speculation, suggesting that diabetes may still have played a role in the development of peripheral neuropathy.  By contrast, the December 2007 private examination report and the April 2008 VA treatment record both state that it was "likely" the Veteran's peripheral neuropathy was caused by diabetes.  The greater degree of certainty of the physicians finding a relationship between the Veteran's diabetes and peripheral neuropathy carries more weight, especially in light of VA's equipoise standard for weighing evidence. 

Accordingly, the Board finds that the evidence is at least in equipoise with regard to these claims.  Consequently, resolving any doubt in the Veteran's behavior, service connection for peripheral neuropathy of the upper and lower extremities is granted.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55. 


ORDER

Entitlement to service connection for peripheral neuropathy of the bilateral upper extremities is granted.

Entitlement to service connection for peripheral neuropathy of the bilateral lower extremities is granted. 


REMAND

The Veteran's claim of entitlement to service connection for peripheral vascular disease must be remanded for further development.

The duty to assist under the VCAA includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Here, the Veteran was afforded a VA examination in December 2007.  Unfortunately, the Board finds that the examiner's opinion in the examination report is not adequate for the purpose of making a decision on this claim.  In this regard, the examiner stated that he was unable to resolve the issue without resorting to speculation of whether the Veteran's peripheral vascular disease was related to his diabetes.  By way of explanation, he stated that the Veteran's peripheral vascular disease was most likely due to heavy tobacco use, which can constrict all blood vessels and lead to this disorder.  However, if the examiner believed that the Veteran's peripheral vascular disease was more likely due to smoking than diabetes, then the examiner did not provide an adequate explanation as to why the issue could not be resolved without resorting to speculation, which suggests that the Veteran's diabetes may also have played a role.  See Jones v. Shinseki, 23 Vet. App. 382, 391 (2010) (holding that while an examiner's inability to provide an opinion does not necessarily render the examination inadequate, the examiner must provide an adequate explanation or it must be apparent from a review of the available evidence that determining the cause of the disability in question is speculative).  As discussed above, a service-connected disability need only have aggravated another medical condition in order for service connection for the latter to be established.  See 38 C.F.R. § 3.310; Allen, 7 Vet. App. at 448.  The examiner did not address this aspect of the issue.  Accordingly, because the VA examination report is not adequate for decision-making purposes, the duty to assist has not been satisfied, and the Veteran must be afforded a new VA examination.  See Barr, 21 Vet. App. at 312.

The Board also notes that since this claim was last addressed by the RO, service connection was established for ischemic cardiomyopathy with coronary artery disease in a June 2011 rating decision.  On remand, the examiner must also address whether the Veteran's peripheral vascular disease was caused or aggravated by this recently service-connected disability. 

Accordingly, the case is REMANDED for the following actions:

1. The Veteran should be requested to identify any recent medical treatment he has received for his peripheral vascular disease.  Then, the agency of original jurisdiction (AOJ) should take appropriate steps to secure copies of any treatment records identified by the Veteran which are not currently of record, including all VA treatment records and any private treatment records for which the Veteran has furnished the necessary authorization.  

If the AOJ is unsuccessful in obtaining any of these records, the Veteran must be notified of this fact and all efforts to obtain these records must be documented and associated with the claims file.

2. The Veteran should be scheduled for a VA examination to assess the nature and likely etiology of his peripheral vascular disease.  The entire claims file and a copy of this REMAND must be made available to the examiner prior to the examination.  The examiner must note in the examination report that the evidence in the claims file has been reviewed.  

After reviewing the file and examining the Veteran, the examiner should render an opinion as to the following, supported by a complete explanation: 

* Whether the Veteran's peripheral vascular disease is at least as likely as not (i.e., to at least a 50:50 degree of probability) caused or aggravated by his diabetes, or whether such a relationship is unlikely (i.e., less than a 50:50 degree of probability). 
* Whether the Veteran's peripheral vascular disease is at least as likely as not (i.e., to at least a 50:50 degree of probability) caused or aggravated by his ischemic cardiomyopathy with coronary artery disease, or whether such a relationship is unlikely (i.e., less than a 50:50 degree of probability).

The examiner must use the word "aggravate" or similar language such as "permanently worsened" in addressing whether peripheral vascular disease was aggravated by a service-connected disability.  

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for any opinion provided.  The AOJ should ensure that an adequate rationale has been provided before returning this case to the Board. 

3. After the above development is completed, and any other development that may be warranted based on any additional information or evidence received, the AOJ should readjudicate the claim on the merits.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655 (2011).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


